Citation Nr: 1544689	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-44 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2. Entitlement to service connection for onychomycosis, to include as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for a cardiac condition, status post myocardial infarction, to include as secondary to diabetes mellitus, type II. 

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He served in Thailand from March 17, 1967 to March 26, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board denied the Veteran's claims in February 2014.  In March 2015, the Veteran's attorney and the VA's General Counsel filed a Joint Motion to vacate the Board's decision and remand the case with the United States Court of Appeals for Veterans Claims (Court).  The Court granted the motion.

In March 2010, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that there are additional VA treatment records therein related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.

The issues of entitlement to service connection for onychomycosis, to include as secondary to diabetes mellitus, type II; entitlement to service connection for a cardiac condition, status post myocardial infarction, to include as secondary to diabetes mellitus, type II; entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II; and entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as secondary to diabetes mellitus, type II,  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran was present within the land borders of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.

2. Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.


CONCLUSION OF LAW

The criteria for service connection on an herbicide presumptive basis for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015). 

In the instant case, the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, has been granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has recently held that for purposes of § 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Diabetes mellitus are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, diabetes mellitus can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Veteran's in-service treatment records, there are no complaints, treatment, or diagnosis of diabetes mellitus, type II.  The August 1968 separation examination did not report any complaint, treatment, or diagnosis of diabetes mellitus, type II.  The Board notes that the Veteran does not claim his diabetes started during service but that it is nevertheless a result of his service.

The Board recognizes the Veteran was diagnosed and treated for diabetes mellitus, type II.  The evidence of record indicates he was diagnosed in September 2002 at Allegheny General Hospital.  In a September 2003 treatment record from Dr. P. Oczypok, a private physician, the Veteran was treated at a follow-up for the new onset of diabetes.  No etiological opinion that his diagnosis was etiologically related to herbicide exposure has been provided.

The Veteran claims that he was exposed to Agent Orange herbicides while serving in Thailand from March 1967 to March 1968.  Specifically, he claims that he was exposed in three ways: (1) that his plane to Thailand landed in Saigon to unload and load soldiers; (2) that he serviced vehicles returning from Vietnam; and (3) that he performed perimeter duty in areas that had been sprayed with herbicides. 

According to the Veteran's service personnel records he was stationed in Thailand from March 1967 to March 1968 with the 558th Supply Company.  However, there is no indication he was in Vietnam.  The Veteran's military occupational specialty is listed as a wheel vehicle mechanic.

In this case, the Veteran has consistently reported that he landed in Vietnam en route to Thailand where soldiers were loaded and unloaded, and that he deboarded there for roughly an hour or two.  This account was stated by the Veteran in an April 2008 statement, testified to in the March 2010 Board hearing, and in a May 2015 affidavit.  

A statement submitted by S.R.H., a service member who served with the Veteran in Thailand, also indicated the following: they worked on unloading equipment that came off boats which stopped in Vietnam; the area behind their work location was sprayed with Agent Orange; they worked on equipment that was too time consuming to fix in Vietnam; and they flew to Saigon while dropping off and picking up troops.

Furthermore, the Board acknowledges the statement of an archivist for the Air Force Historical Research agency who indicated that many flights carrying troops to the region stopped in the Republic of Vietnam on its way to, or from, Thailand.  Further, passenger manifests were not considered permanent records and thus were destroyed approximately 90 days after successful flights, so there is unlikely to be a permanent record of the Veteran's specific flight.  

Given the Veteran's consistent and credible statements along with the lack of evidence to the contrary, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran landed in the Republic of Vietnam, and extends consideration of herbicide exposure on a presumptive basis to the Veteran.

Accordingly, the Board finds service connection for diabetes mellitus, type II, is warranted on an herbicide presumptive basis.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.



REMAND

The Veteran asserts that he has onychomycosis; a cardiac condition, status post myocardial infarction; peripheral neuropathy of the bilateral feet; and hypertension secondary to service-connected diabetes mellitus, type II.

The record does not show that VA examinations were performed in connection with these claims of entitlement to service connection.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

While the Veteran's service treatment records do not demonstrate complaints of, treatment of, or diagnoses of onychomycosis; a cardiac condition, status post myocardial infarction; and hypertension, the Veteran alleges that these conditions are proximately due to his now service-connected disability of diabetes mellitus, type II.  

The Board notes the Veteran has not been afforded a VA examination for these conditions.  There is also no opinion addressing whether these conditions are secondary to his diabetes mellitus, type II.  Therefore, due to the lack of a VA examination and opinion, the Veteran should undergo a VA examination(s) to clarify the etiology of the disabilities.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

In addition, as the Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam during the Vietnam era, peripheral neuropathy is presumptively service connected if manifest to a compensable degree within one year of herbicide exposure and ischemic heart disease is presumptively service connected.  38 C.F.R. § 3.307(a)(6)(ii).  As such, the Board finds remand is warranted for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed onychomycosis, to include as secondary to the service-connected diabetes mellitus, type II.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clarify the diagnosis.  With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such condition had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected diabetes mellitus, type II. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed cardiac condition, status post myocardial infarction, to include as secondary to the service-connected diabetes mellitus, type II.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify any cardiac condition, including status post myocardial infarction.  The examiner must specifically state whether the Veteran has a diagnosis of ischemic heart disease (including, but not limited, to acute, subacute and old myocardial infarction.  If he does not have such a diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cardiac disorder had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected diabetes mellitus, type II. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clarify a diagnosis of hypertension.  With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such condition had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected diabetes mellitus, type II. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral feet, to include as secondary to the service-connected diabetes mellitus, type II.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clarify the condition of peripheral neuropathy of the bilateral feet.  With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such condition had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected diabetes mellitus, type II.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy is early onset and manifested to a compensable degree within one year of the Veteran's herbicide exposure.  (His herbicide exposure may be considered to have occurred no later than March 26, 1968.)

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


